PER CURIAM.
We affirm appellant’s conviction and sentence, including the public defender lien that was imposed without being orally pronounced in open court. However, as in Locke v. State, 719 So.2d 1249, 1252 (Fla. *2261st DCA 1998), we certify to the supreme court the following question as being of great public importance:
DOES THE FAILURE OF THE TRIAL COURT TO ORALLY PRONOUNCE EACH STATUTORILY AUTHORIZED COST INDIVIDUALLY AT THE TIME OF SENTENCING CONSTITUTE FUNDAMENTAL ERROR?
JOANOS, MINER and DAVIS, JJ., CONCUR.